Lindsay, J.
This indictment charges the appellant with an assault with intent to kill and murder one James H. Moore. The verdict of the jury is, “ not guilty as charged, but guilty of an aggravated assault.” This finding was warranted by Art. 2160 of Paschal’s Digest.
Under the Criminal Code it is not necessary to charge that the assault was feloniously made. It is sufficient if it be stated, in the language of the Code, that the “ assault ” was made “with intent to murder.” If it he done with that intent, the punishment annexed by the statute fixes it as a felony, and no such verbiage as being “ feloniously ” done is required in the criminal pleading under the Code. The indictment being sufficient, and no error appearing in the rulings of the court, the judgment is affirmed.
Affirmed.